Name: Commission Directive 77/27/EEC of 22 December 1976 on health marking of large packagings of fresh poultrymeat
 Type: Directive
 Subject Matter: nan
 Date Published: 1977-01-08

 Avis juridique important|31977L0027Commission Directive 77/27/EEC of 22 December 1976 on health marking of large packagings of fresh poultrymeat Official Journal L 006 , 08/01/1977 P. 0019 - 0020 Greek special edition: Chapter 03 Volume 16 P. 0213 ++++COMMISSION DIRECTIVE OF 22 DECEMBER 1976 ON HEALTH MARKING OF LARGE PACKAGINGS OF FRESH POULTRYMEAT ( 77/27/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 71/118/EEC OF 15 FEBRUARY 1971 ON HEALTH PROBLEMS AFFECTING TRADE IN FRESH POULTRYMEAT ( 1 ) , AS LAST AMENDED BY COUNCIL DIRECTIVE 75/431/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 3 ( 1 ) A . ( E ) THEREOF , WHEREAS TO TAKE ACCOUNT , IN PARTICULAR , OF VARIOUS FORMS OF PRESENTATION USED IN THE TRADE , PROVIDED SUCH FORMS COMPLY WITH THE RULES OF HYGIENE , THE CONDITIONS UNDER WHICH THE MARKETING OF LARGE PACKAGINGS OF CARCASES , PARTS OF CARCASES OR OFFALS , WHICH HAVE NOT BEEN MARKED IN ACCORDANCE WITH NO 44 . 3 . ( A ) OF CHAPTER X MAY BE AUTHORIZED , SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE OF ARTICLE 12A ; WHEREAS CHAPTER X MUST BE SUPPLEMENTED ACCORDINGLY ; WHEREAS IT IS NECESSARY TO INTRODUCE SPECIAL CONTROL CONDITIONS WHICH ENSURE THAT THE RULES OF HYGIENE ARE COMPLIED WITH AND WHICH ARE VARIABLE ACCORDING TO THE NATURE OF THE TRADE CONCERNED ; WHEREAS IN THIS INITIAL PHASE THE DEROGATIONS FROM THIS DIRECTIVE SHOULD BE LIMITED TO CARCASES WHICH ARE SUBJECT TO TRADE BETWEEN CERTAIN APPROVED ESTABLISHMENTS ; WHEREAS , AS CONCERNS CARCASES , PARTS OF CARCASES , OR OFFALS , SUBJECT TO OTHER TYPES OF TRADE , SUPPLEMENTARY PROVISIONS WILL BE ADOPTED AT A LATER STAGE ; WHEREAS , IN THE MEANTIME , THERE SHOULD BE MAINTAINED THE PROVISIONS ACTUALLY APPLICABLE IN THIS FIELD ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN DEROGATION FROM CHAPTER X OF ANNEX I TO COUNCIL DIRECTIVE 71/118/EEC OF 15 FEBRUARY 1971 , THE HEALTH MARKING OF CARCASES , PARTS OF CARCASES , OR OFFALS LAID DOWN IN NO 44 . 3 . ( A ) OF THE ABOVEMENTIONED CHAPTER X , IS NOT NECESSARY IN THE FOLLOWING CASES . ARTICLE 2 CONSIGNMENTS OF CARCASES INCLUDING THOSE WHICH , IN THE SENSE OF CHAPTER VII NO 32 . 2 OF ANNEX 1 TO DIRECTIVE 71/118/EEC HAVE HAD PARTS REMOVED , SHALL BE DISPATCHED FROM AN APPROVED SLAUGHTERHOUSE TO AN APPROVED CUTTING PREMISES FOR CUTTING THEREIN UNDER THE FOLLOWING CONDITIONS : ( A ) THE LARGE PACKAGING CONTAINING THE FRESH POULTRYMEAT MUST BEAR , ON THE EXTERNAL SURFACE THE HEALTH MARK IN ACCORDANCE WITH NO 44 . 1 . ( B ) AND 44 . 4 OF CHAPTER X OF ANNEX I TO DIRECTIVE 71/118/EEC ; ( B ) THE DISPATCH OFFICE MAINTAINS A SPECIAL RECORD OF THE AMOUNT , TYPE AND DESTINATION OF CONSIGNMENTS DISPATCHED IN ACCORDANCE WITH THIS DIRECTIVE ; ( C ) THE RECIPIENT CUTTING PREMISES MAINTAINS A SPECIAL RECORD OF THE AMOUNT , TYPE AND ORIGIN OF CONSIGNMENTS RECEIVED IN ACCORDANCE WITH THIS DIRECTIVE ; ( D ) THE HEALTH MARKING OF THE LARGE PACKAGING SHALL ONLY BE DESTROYED UNDER THE SUPERVISION OF THE OFFICIAL VETERINARIAN WHEN THE LARGE PACKAGING IS OPENED ; ( E ) THERE IS CLEARLY INDICATED ON THE EXTERNAL SURFACE OF THE LARGE PACKAGING THE DESTINATION AND INTENDED USE OF THE CONSIGNMENT IN ACCORDANCE WITH THIS ARTICLE AND THE ANNEX TO THIS REGULATION . ARTICLE 3 THE PROVISIONS AT PRESENT APPLICABLE CONCERNING THE HEALTH MARKING OF CONSIGNMENTS OF CARCASES , PARTS OF CARCASES , OR OFFALS SENT TO DESTINATIONS OTHER THAN THAT MENTIONED IN ARTICLE 2 REMAIN IN FORCE UNTIL 1 JULY 1977 . ARTICLE 4 THE MEMBER STATES SHALL BRING INTO FORCE NOT LATER THAN 1 JANUARY 1977 , THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THE ARTICLE 2 FOR WHICH THE DATE SHALL BE NOT LATER THAN 1 APRIL 1977 . THEY SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE SHALL APPLY UNTIL 15 AUGUST 1981 . ARTICLE 6 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 DECEMBER 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION ( 1 ) OJ NO L 55 , 8 . 3 . 1971 , P . 23 . ( 2 ) OJ NO L 192 , 24 . 7 . 1975 , P . 6 . ANNEX INTENDED USE - CUTTING ADDRESS OF DESTINATION : ...